                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

SHEDRICK D. HOLLIS,                      )
                                         )
             Petitioner,                 )
                                         )
       v.                                ) CASE NO. 3:16-CV-351-WKW
                                         )          [WO]
UNITED STATES OF AMERICA,                )
                                         )
             Respondent.                 )

                                    ORDER

      The Magistrate Judge has entered a Recommendation that Petitioner Shedrick

D. Hollis’s 28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence be

denied. (Doc. # 35.) Plaintiff has filed objections. (Doc. # 36.) Based upon an

independent and de novo review of the Recommendation, see 28 U.S.C. § 636(b),

the court finds that the Recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly, it is ORDERED as follows:

      (1)   Plaintiff’s Objections (Doc. # 36) are OVERRULED;

      (2)   The Recommendation (Doc. # 35) is ADOPTED; and.

      (3)   Petitioner’s 28 U.S.C. § 2255 motion is DENIED.

      A final judgment will be entered separately.

      DONE this 20th day of February, 2019.

                                                /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE
